             Case 1:20-cv-10328 Document 9 Filed 02/20/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                         )
JOHN DOE,                                                )
                                                         )
                Plaintiff,                               )
                                                         )
 v.                                                      )
                                                         )
 KENNETH T. CUCCINELLI, in his official                  )
 capacity as Senor Official Performing the Duties of             Civil Action No.: 1:20-cv-10328
                                                         )
 the Director, U.S. Citizenship and Immigration          )
 Services; and U.S. CITIZENSHIP AND                      )
 IMMIGRATION SERVICES,                                   )
                                                         )
                Defendants.                              )
                                                         )
                                                         )
                                                         )
                                                         )

       MEMORANUDM IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                    TO PROCEED BY PSEUDONYM

       Plaintiff John Doe respectfully requests leave of this Court to proceed anonymously by

utilizing a pseudonym and files this memorandum in support of his motion.

       As set forth in the Complaint, Mr. Doe resides in Massachusetts and applied to adjust his

immigration status to lawful permanent resident. Mr. Doe’s application was denied after

Defendant U.S. Citizenship and Immigration Services (“USCIS”) violated his rights, including

by relying on nonexistant criminal convictions, by attributing to him another person’s criminal

history, and refusing to consider evidence submitted to rebut a false allegation that Plaintiff was

gang-affiliated. Mr. Doe is asking the Court to rule that USCIS must reopen his application and

give him a fair adjudication.

       Because Mr. Doe’s immigration status is currently in question, and because his claims

involve allegations that USCIS mishandled his application, he is vulnerable to retaliation. In

                                                 1
             Case 1:20-cv-10328 Document 9 Filed 02/20/20 Page 2 of 7



particular, the government might attempt to punish Mr. Doe by referring Mr. Doe to U.S.

Immigration and Customs Enforcement (“ICE”) for arrest and the initiation of proceedings to

remove him from his home and family in the United States. Additionally, this litigation involves

false claims by USCIS that Mr. Doe committed crimes and is a gang member. Public disclosure

of these false allegations, including his supposed “gang member” status, could unjustly harm his

reputation and make him a target for harassment or violence from actual gang members who may

reside in or near in his community.

       Accordingly, as further described below, Mr. Doe respectfully requests to proceed under

the pseudonym “John Doe.” Mr. Doe further proposes that his identity will be disclosed to the

Defendants so that they may respond to the claims, but only pursuant to a negotiated protective

order requiring the Defendants to keep the information confidential, limit its internal distribution,

and to use it solely for purposes of this litigation. To the extent the Court may require

identifying information now, Mr. Doe could provide it in a sealed, ex parte filing.

                                          ARGUMENT

       Federal courts permit plaintiffs to proceed anonymously when they have “a substantial

privacy right which outweighs the customary and constitutionally embedded presumption of

openness in judicial proceedings.” Doe v. Bell Atl. Bus. Sys. Servs., Inc., 162 F.R.D. 418, 420

(D. Mass. 1995). Courts have determined the need for anonymity by evaluating (1) “the severity

of the threatened harm,” (2) “the reasonableness of the anonymous party’s fears,” and (3) “the

anonymous party’s vulnerability to such retaliation.” Does I thru XXIII v. Advanced Textile

Corp., 214 F.3d 1058, 1068 (9th Cir. 2000) (citing S. Methodist Univ. Ass'n of Women Law

Students v. Wynne & Jaffe, 599 F.2d 707, 713 (5th Cir. 1979); Doe v. Stegall, 653 F.2d 180, 186

(5th Cir. 1981); United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1980). A plaintiff’s

interest in anonymity is balanced against the public’s interest in disclosure and any prejudice to



                                                 2
              Case 1:20-cv-10328 Document 9 Filed 02/20/20 Page 3 of 7



the defendant. Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 190 (2d Cir. 2008); see

also Advanced Textile Corp., 214 F.3d at 1068; James v. Jacobson, 6 F.3d 233, 238 (4th Cir.

1993).

         Here, the Court should permit Mr. Doe to proceed by pseudonym. The disclosure of Mr.

Doe’s identity could result in severe retaliatory harm, including his arrest by ICE and an attempt

to deport him from his home and family, including a sibling with special needs for whom Mr.

Doe provides care. Multiple courts have allowed plaintiffs to proceed anonymously to avoid

such consequences. See Advanced Textile Corp., 214 F.3d at 1071 (reversing denial of plaintiff

garment workers’ motion to proceed anonymously in a Fair Labor Standards Act case because

the district court failed to consider the severity of the threatened injury, namely that plaintiffs

would be fired and deported).1

         Courts have similarly recognized that a plaintiff may proceed anonymously where there

is potential for physical harm resulting from disclosure—here, the possibility that disclosure of

false allegations that Mr. Doe is a gang member would cause actual gang members in or near his

community to target him for violence.. See Int'l Refugee Assistance Project, Civil Action No.

TDC-17-0361, 2017 U.S. Dist. LEXIS 29058, at *8 (D. Md. Mar. 1, 2017) (granting motion to

proceed anonymously where plaintiffs feared disclosing their involvement in challenging “travel

ban” executive order would endanger themselves or family members who remained abroad); Doe

v. Dordoni, No. 1:16-CV-00074-JHM, 2016 U.S. Dist. LEXIS 115475, at *8 (W.D. Ky. Aug. 29,




1 See also Lozano v. City of Hazleton, 496 F. Supp. 2d 477, 515 (M.D. Pa. 2007) (permitting
certain plaintiffs with uncertain immigration status to challenge constitutionality of local
ordinance anonymously); Keller v. City of Fremont, No. 8:10-cv-0270-LSC-FG3, 2011 U.S.
Dist. LEXIS 2733, at *8 (D. Neb. Jan. 5, 2011) (granting motion to proceed anonymously where
plaintiffs with uncertain immigration status challenged city ordinance); Plaintiffs #1-21 v. Cty. of
Suffolk, 138 F. Supp. 3d 264, 277 (E.D.N.Y. 2015) (granting motion to proceed anonymously in
suit challenging discriminatory policing policies where plaintiffs feared retaliatory arrest and

                                                   3
             Case 1:20-cv-10328 Document 9 Filed 02/20/20 Page 4 of 7



2016) (granting leave to use pseudonym where case involved immigrant plaintiff’s conversion

from Islam to Christianity and he feared serious injury or death as a result). Additionally,

disclosure of false allegations that Mr. Doe is a gang member and criminal will harm his

reputation and stigmatize him in the community. Plaintiff’s identification thus poses the exact

risks of “retaliatory physical or mental harm” courts have held justify anonymity. Plaintiffs #1-

21, 138 F. Supp. at 271 (quoting Sealed Plaintiff, 537 F.3d at 190).

       There is no prejudice to Defendants if Mr. Doe proceeds by pseudonym. Mr. Doe will

disclose his identity to Defendants pursuant to an appropriate protective order. This approach

provides a reasonable and viable alternative to public disclosure. See Sealed Plaintiff, 537 F.3d

at 190 (considering “whether there are any alternative mechanisms for protecting the

confidentiality of the plaintiff”); Advanced Textile Corp., 214 F.3d at 1068 (considering

“whether proceedings may be structured so as to mitigate that prejudice [to defendants]”). In

like circumstances, courts have held that there is minimal, if any, prejudice to defendants, who

themselves will have access to the plaintiff’s identity. See, e.g., Plaintiffs #1-21, 138 F. Supp. 3d

at 277; Doe v. Hobson, 300 F.R.D. at 578 (granting motion for leave to proceed under

pseudonyms such that “Plaintiffs may withhold their true identities from the public and proceed

as Jane Doe #1, etc.” but denying to the extent plaintiffs sought to withhold their identities from

defendants). For example, in Plaintiffs #1-21, the district court found that, although the

defendants would be “clearly prejudiced” without disclosure of plaintiffs’ identities, the

plaintiffs’ proposed protective order “limit[ing] disclosure of their identities to the Defendants’

counsel and to persons essential to the litigation,” sufficiently minimized that prejudice. 138 F.

Supp. 3d at 277. Here, Mr. Doe will propose and work with Defendants to draft a protective




deportation); Doe v. Hobson, 300 F.R.D. 576, 578 (M.D. Ala. 2014) (permitting plaintiff
undocumented aliens to withhold their identities from the public in asserting due process claims).

                                                  4
             Case 1:20-cv-10328 Document 9 Filed 02/20/20 Page 5 of 7



order that will allow Defendants to effectively address these claims, without disclosure of Mr.

Doe’s identity to the public or other government entities.

       Further, the fact that defendants are government agencies or officials also weighs in favor

of anonymity. Courts are more likely to grant anonymity “when [plaintiffs] are pursuing a claim

against the government rather than a private individual.” Doe v. Smith, No. 18-12266-PBS, 2018

U.S. Dist. LEXIS 188585, at *3 (D. Mass. Nov. 5, 2018) (granting motion to proceed with

habeas petition under pseudonym where plaintiff expressed a legitimate fear of physical harm);

see also James, 6 F.3d at 238 (considering “whether the action is against a governmental or

private party”); Sealed Plaintiff, 537 F.3d at 190 (considering “whether the suit is challenging the

actions of the government or that of private parties”); Int'l Refugee Assistance Project, 2017 U.S.

Dist. LEXIS 29058, at *8 (“[T]he fact that this case has been brought against the federal

government, rather than private parties, supports permitting the Doe Plaintiffs to proceed

anonymously.”). The rationale for the distinction is that “although the mere filing of a lawsuit

against a private party may cause the defendant reputational and economic harm […] the

government is not vulnerable to similar reputational harm, particularly in a case involving a

challenge to the constitutional, statutory, or regulatory validity of government activity.” Int'l

Refugee Assistance Project, 2017 U.S. Dist. LEXIS 29058, at *9.

       Lastly, the public interest would best be served if Mr. Doe is allowed to challenge

unlawful government conduct and vindicate constitutional and statutory claims against the

government without fear of retaliation. Courts have recognized that “inquiries into the

immigration status can have an in terrorem, effect, limiting the willingness of plaintiffs to pursue

their rights out of fears of the consequences of an exposure of their position.” Lozano, 496 F.

Supp. 2d at 513-514; see also Doe v. Hobson, 300 F.R.D. 576, 577 (M.D. Ala. 2014) (granting

leave for plaintiffs to withhold their identities from the public where plaintiffs contended “if they



                                                  5
              Case 1:20-cv-10328 Document 9 Filed 02/20/20 Page 6 of 7



[were] not allowed to proceed under pseudonyms, it would be extremely difficult for their claims

to be prosecuted and unlikely that they or the class of affected individuals that they [sought] to

represent [would] be able to vindicate their rights in light of the risks associated with being

identified as unlawfully present aliens.”) (internal quotations omitted). Thus, anonymity may be

particularly appropriate in cases challenging the constitutionality of government activity because

“there is both arguably a public interest in a vindication of rights and a risk of stigmatization of

the plaintiff, who often represents a minority interest.” Int'l Refugee Assistance Project, 2017

U.S. Dist. LEXIS 29058, at *9 (internal quotations omitted). Allowing Mr. Doe to proceed by

pseudonym would therefore advance the public interest in promoting accountability for alleged

government misconduct.

                                          CONCLUSION

       For all the foregoing reasons, Plaintiff respectfully requests that this Court grant his

Motion for Leave to Proceed By Pseudonym.

                                                            Respectfully submitted,

                                                            John Doe

                                                            By his attorneys,

                                                            /s/ Caroline Donovan_____
                                                            Caroline Donovan (BBO# 683274)
                                                            FOLEY HOAG LLP
                                                            15 Seaport Boulevard
                                                            Boston, MA 02210
                                                            Tel.: (617) 832-1000
                                                            E-mail: cdonovan@foleyhoag.com

                                                            Matthew R. Segal (BBO# 654489)
                                                            Daniel L. McFadden (BBO# 676612)
                                                            Adriana Lafaille (BBO# 680210)
                                                            AMERICAN CIVIL LIBERTIES
                                                            UNION FOUNDATION OF
                                                            MASSACHUSETTS, INC.
                                                            211 Congress Street
                                                            Boston, MA 02110


                                                  6
            Case 1:20-cv-10328 Document 9 Filed 02/20/20 Page 7 of 7



                                              Tel: (617) 482-3170
                                              E-mail: msegal@aclum.org
                                              dmcfadden@aclum.org
                                              alafaille@aclum.org

                                              Susan B. Church (BBO# 639306)
                                              DEMISSIE & CHURCH
                                              929 Massachusetts Ave., Suite 01
                                              Cambridge, MA 02139
                                              Tel: (617) 319-2399
                                              E-mail: sbc@demissiechurch.com

Dated: February 20, 2020




                                       7
